DETAILED ACTION
Status of Application
Claims 1-10 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knoppert et al. (US 20210318763 A1).
Regarding claim 1, Knoppert teaches a control method, applied to an electronic device comprising a screen and a knob module, the control method comprising: receiving a trigger signal to enable the knob module, and displaying an operating interface corresponding to the knob module on the screen according to the trigger signal, wherein the operating interface comprises a plurality of functional regions that is arranged annularly, (Para 50-52.  Turn device as shown in Fig. 9 is the trigger signal. So different items of the menu 205 as shown in fig. 2B are highlighted based on rotation, and selected based on click.   Fig. 2b shows the knob 100 and electronic device. )
and the functional regions are configured to display a plurality of function options, wherein one of the functional regions shows a marked state; (Para 50-52.  Turn device as shown in Fig. 9 is the trigger signal. So different items of the menu 205 as shown in fig. 2B are highlighted based on rotation which is the marked state, and selected based on click.)
switching the functional region corresponding to the marked state according to a first input signal from the knob module; and selecting the functional region corresponding to the marked state according to a second input signal from the knob module. (Para 50-52.  Turn device as shown in Fig. 9 is the trigger signal. So different items of the menu 205 as shown in fig. 2B are highlighted based on rotation which is the marked state, and selected based on click.)

Regarding claim 2, Knoppert already teaches the control method according to claim 1, 
And Knoppert further teaches further comprising: changing a position of the function options in a clockwise direction or a counterclockwise direction according to a third input signal from the knob module. (Para 51. Rotate to highlight item)

Regarding claim 3, Knoppert already teaches the control method according to claim 2, 
And Knoppert further teaches wherein the third input signal is a rotating signal. (Para 51. Rotate to highlight item)

Regarding claim 5, Knoppert already teaches the control method according to claim 1,
And Knoppert further teaches wherein the first input signal is a rotating signal. (Para 50-52.  Turn device as shown in Fig. 9 is the trigger signal. So different items of the menu 205 as shown in fig. 2B are highlighted based on rotation which is the marked state, and selected based on click.)

Regarding claim 6, Knoppert already teaches the control method according to claim 1, 
And Knoppert further teaches wherein the second input signal is a pressing signal. (Para 50-52.  Turn device as shown in Fig. 9 is the trigger signal. So different items of the menu 205 as shown in fig. 2B are highlighted based on rotation which is the marked state, and selected based on click.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Knoppert et al. (US 20210318763 A1), further in view of Kasahara (US 20110057957 A1).



Regarding claim 4, Knoppert already teaches the control method according to claim 2,
However Knoppert does not teach further comprising: hiding a portion of the function options located at a front end in the clockwise direction or the counterclockwise direction when a quantity of the function options is greater than a quantity of the functional regions.
However Kasahara teaches hiding a portion of the function options located at a end when a quantity of the function options is greater than a quantity of the functional regions. (Para 47-49)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Knoppert with Kasahara to teach further comprising: hiding a portion of the function options located at a front end in the clockwise direction or the counterclockwise direction when a quantity of the function options is greater than a quantity of the functional regions in order to fit more selectable GUI menu items by adopting the method as taught by Kasahara to further enhance the versatility of the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knoppert et al. (US 20210318763 A1), further in view of OI et at al. (US 20200227007 A1)
Regarding claim 7, Knoppert already teaches the control method according to claim 1, 
However Knoppert does not teach further comprising: hiding the operating interface when the first input signal or the second input signal is not received within a preset time after the knob module is enabled.
However OI teaches hiding the operating interface when there is no input within a preset time. (Para 164)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Knoppert with OI to teach further comprising: hiding the operating interface when the first input signal or the second input signal is not received within a preset time after the knob module is enabled in order to add additional GUI presentation method to the device to further enhance the versatility of the device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Knoppert et al. (US 20210318763 A1), further in view of Liu et al. (US 20210144429 A1).
Regarding claim 9,  Knoppert already teaches the control method according to claim 1, 
However Knoppert does not teach wherein the function options comprises a first-layer function option and a second-layer group option, and the second-layer group option is configured to open a plurality of second-layer function options.
However Liu teaches wherein the function options comprises a first-layer function option and a second-layer group option, and the second-layer group option is configured to open a plurality of second-layer function options. (Para 08)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Knoppert with Liu to teach wherein the function options comprises a first-layer function option and a second-layer group option, and the second-layer group option is configured to open a plurality of second-layer function options in order to present more menu option to the user to further enhance the versatility of the device.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626